134 F.3d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SECURITIES AND EXCHANGE COMMISSION, Plaintiff-Appellee,v.Myron Barry MICHAELS;  Holly S. Michaels, Defendants-Appellees.
No. 96-56348.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Myron Barry Michaels appeals1 pro se the district court's order and final judgment:  (1) granting summary judgment in favor of the Securities and Exchange Commission ("SEC") in the SEC's action alleging violations of the securities registration and antifraud provisions of the federal securities laws, (2) issuing a permanent injunction enjoining Michaels from committing future violations of the federal securities laws, (3) requiring Michaels to disgorge $363,306.14, and (4) imposing $181,653.22 in civil penalties.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We reject Michaels's contention that the district court abused its discretion by striking the declarations of Michaels and his wife, Holly S. Michaels, filed in opposition to the SEC's motion for summary judgment.  See Maffei v. Northern Ins. Co. of New York, 12 F.3d 892, 897 (9th Cir.1993);  see also Edmond v. Consumer Protection Div., 934 F.2d 1304, 1308 (4th Cir.1991);  United States v. Parcels of Land, 903 F.2d 36, 42-44 (1st Cir.1990).


4
We also reject Michaels's contention that the district court abused its discretion by excluding certain exhibits attached to Michaels's and his wife's declarations.  These exhibits were unauthenticated required by Fed.R.Civ.P. 56(e).  See Zoslaw v. MCA Distributing Corp., 693 F.2d 870, 883 (9th Cir.1982).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Pursuant to the stipulation filed by Holly S. Michaels and the Securities and Exchange Commission, we dismiss Holly Michaels's appeal.  See Fed.  R.App. P. 42(b).  Each side to bear its own costs